   Case 4:20-cv-00895-MWB-EBC Document 26 Filed 10/30/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ACEY REAVIS,                                    No. 4:20-CV-0895

           Plaintiff,                           (Judge Brann)

     v.

LARISSA MARTIN, et al.,

           Defendants.

                                  ORDER

                             OCTOBER 30, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Plaintiff’s third amended complaint is DISMISSED without prejudice

          pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

    2.    The Clerk of Court is directed to CLOSE this case.

    3.    Any appeal from this Order is DEEMED frivolous and not taken in

          good faith. 28 U.S.C. § 1915(a)(3).



                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
